Citation Nr: 1036333	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  07-38 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for right knee ligament 
laxity, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for left knee ligament 
laxity, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to May 1977. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At the July 2010 Board hearing before the undersigned Veterans 
Law Judge, the Veteran testified in essence that his knees have 
worsened since his last VA examination in January 2009.  The 
claimant also asserted that he now has bilateral arthritis of the 
knees.   His representative also noted that the January 2009 VA 
examiner did not review the appellant's claims file.  In light of 
the above, another VA examination is warranted.

A July 2010 statement from a VA doctor and the Veteran's 
testimony reflect that he is receiving treatment from the VA 
outpatient clinic in Oakland, California.  The RO last requested 
records from this facility in August 2007.  Hence, the RO must 
obtain all pertinent records since August 2007 from that 
facility, as well as any other pertinent records from any other 
facility, to include Kaiser Permanente of Richmond, California, 
that may be identified by the appellant.

Finally, the Veteran testified that he missed a month or two of 
work from his former job at the City of Oakland Office of Parks 
and Recreation.  The RO should attempt to obtain time and 
attendance records from that employer.

Accordingly, the case is REMANDED for the following action:
 
1.  The RO should obtain all pertinent 
records pertaining to care for the 
appellant's knee disorders since August 2007.  
This includes securing pertinent records from 
the Oakland, California VA outpatient clinic, 
and any other identified treatment provider 
to include Kaiser Permanente of Richmond, 
California.  All records received must be 
associated with the Veteran's VA claims 
folder.  If the RO cannot locate any 
identified Federal records, the RO must 
specifically document the attempts that were 
made to locate them, and explain in writing 
why further attempts to locate or obtain 
those government records would be futile.  
The RO must then: (a) notify the claimant of 
the specific records that it is unable to 
obtain; (b) explain the efforts VA has made 
to obtain that evidence; and (c) describe any 
further action it will take with respect to 
the claims.  The claimant must then be given 
an opportunity to respond.
 
2.  The RO should attempt to obtain the 
Veteran's time and attendance records from 
the City of Oakland Office of Parks and 
Recreation for the term since July 2006.  If 
additional information is needed from the 
claimant, the RO must request it.  Any such 
records should be associated with the 
appellant's VA claims folder.

3.  Thereafter, the Veteran should be 
afforded a VA orthopedic examination by a 
physician.  The claims folder is to be made 
available to the examiner to review.  In 
accordance with the latest AMIE worksheets 
for rating knee disabilities, the examiner is 
to provide a detailed review of the 
appellant's pertinent medical history, 
current complaints, and the nature and extent 
of any disability due to right and left knee 
ligament laxity.  The examiner must 
specifically rule in or out a diagnosis of 
arthritis of the knees.  A complete rationale 
for any opinion offered must be provided.  
The VA examiner must append a copy of his or 
her curriculum vitae to the examination 
report. 
 
4.  The Veteran is to be notified that it is 
his responsibility to report for the 
scheduled examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  In 
the event that the appellant does not report 
for the aforementioned examination, 
documentation should be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It should 
also be indicated whether any notice that was 
sent was returned as undeliverable.
 
5.  After the development requested, the RO 
should review the examination report to 
ensure that it is in complete compliance with 
the directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.
 
6.  Thereafter, the RO must readjudicate the 
issues on appeal, to include consideration of 
whether separate ratings for arthritis of 
each knee are warranted.  If any benefit is 
not granted, the appellant and his 
representative must be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before the 
file is returned to the Board for further 
appellate consideration.
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


